Case 1-20-4290/-JmM Voclo Filed liflo/2zO Entered Liftof/20 Lois fio

a

JACOBS P.C.

* NEWYORK BUSINESS ATTORNEYS

November 13, 2020

VIA NYEB ECF FILING

Hon. Robert E. Grossman

United States Bankruptcy Court

Eastern District of New York

Alfonse M. D'Amato Federal Courthouse
290 Federal Plaza

Central Islip, New York 11722

RE: Lisa Maria Abbott
Case No. 20-42907

TO THE HONORABLE ROBERT E. GROSSMAN,
UNITED STATES BANKRUPTCY JUDGE

The undersigned is counsel to the petitioner, Article 13, LLC.

The event docketed on the calendar for November 17, 2020 at 10:00 AM is a hearing
regarding Debtor’s Motion to Dismiss.

The undersigned is filing this letter with the Court to adjourn the hearing to December 1,
2020 at 10:00 AM. The undersigned has conferred with Debtor’s Counsel who has consented
to same. Therefore, we kindly request that the November 17, 2020 hearing be adjourned to
December 1, 2020 at 10:00 AM

Thank you for your time and attention to this matter. Please do not hesitate to contact
this office for any questions or concerns.

 

   

Hacobs, Esq.
ing Principal
Jacobs P.C.

/

8002 Kew Gardens Road, Suite 300 Queens, New York 11415
O: (718) 772-8704 F: (718) 228-2576
